Case 1:17-cr-00032-SPW Document 91 Filed 03/19/21 Page 1 of 2

IN THE UNITED STATES COURTS
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
CR-17-032-BLG-SPW
UNITED STATES OF AMERICA,
ORDER RELEASING PROPERTY
Plaintiff,
VS.
CLAUDIA NORMAN,
Defendant.

 

 

The above-referenced defendant made her initial appearance in the United
States District Court for the Central District of California on April 27, 2017. The
bond set by the Central District of California included full deeding of property
located at 1598 Lon branch, Grover Beach, California 93433. On May 25, 2018,
the defendant was sentenced in the United States District Court for the District of
Montana.

Therefore, IT IS HEREBY ORDERED the property bond issued in the

United States District Court for the Central District of California shall be released.
Case 1:17-cr-00032-SPW Document 91 Filed 03/19/21 Page 2 of 2

The Clerk of Court is DIRECTED to provide a copy of this Order to the
United States District Court for the Central District of California.

DATED this 7 "of March, 2021.

Lececer pbb tle

‘SUSAN P. WATTERS
United States District Judge
